United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-2657
                                  _____________

Nelson W. McVey,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Kenneth S. Apfel, Commissioner of    *
Social Security,                     *      [UNPUBLISHED]
                                     *
             Appellee.               *
                               _____________

                                Submitted: December 12, 1997
                                    Filed: December 18, 1997
                                 _____________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                       _____________

PER CURIAM.

    Nelson W. McVey appeals the judgment of the District Court1 affirming the
Commissioner's denial of McVey's application for disability benefits. Having
considered all of McVey's arguments for reversal, we conclude the administrative law
judge properly evaluated the opinions of the treating physicians, properly discounted




      1
        Honorable Thomas C. Mummert, III, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was submitted with the consent of the
parties in accordance with 28 U.S.C. § 636(c).
McVey's subjective complaints, and properly determined that McVey could perform
the full range of sedentary work and therefore was not disabled.

      This case presents no novel issues to justify extended discussion. The
administrative decision is supported by substantial evidence on the record as a whole,
and the judgment of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-